Title: From Thomas Jefferson to William Short, 24 November 1791
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia Nov. 24. 1791.

My last to you was of Aug. 29. acknowledging the reciept of your Nos. 67. 68. 69. 70. 71. and informing you I was about setting out to Virginia, and should not again write to you till my return. Only one vessel has sailed from hence to Havre since my return and my notice of her departure was so short that I could not avail myself of it. Your Nos. 72. 73. 74. 75. 78. came here during my absence, and 79. 80. were recd. Oct. 28. The numbers 76. and 77. seem to be missing.
You mention that Drost wishes the devices of our money to be sent to him, that he may engrave them there. This cannot be done, because not yet decided on. The devices will be fixed by the law which shall establish the mint. M. de Ternant tells me he has no  instructions to propose to us the negociation of a commercial treaty, and that he does not expect any. I wish it were possible to draw that negociation to this place.—In your letter of July 24. is the following paragraph. ‘It is published in the English newspapers that war is inevitable between the U.S. and Spain, and that preparations are making for it on both sides. M. de Montmorin asked me how the business stood at present, and seemed somewhat surprised at my telling him that I knew nothing later than what I had formerly mentioned to him.—I have in more than one instance experienced the inconvenience of being without information. In this it is disagreeable, as it may have the appearance with M. de Montmorin, of my having something to conceal from him, which not being the case it would be wrong that he should be allowed to take up such an idea.—I observed that I did not suppose there was any new circumstance, as you had not informed me of it.’—Your observation was certainly just. It would be an Augean task for me to go through the London newspapers and formally contradict all their lies, even those relating to America. On our side, there have been certainly no preparations for war against Spain, nor have I heard of any on their part but in the London newspapers. As to the progress of the negociation, I know nothing of it but from you; having never had a letter from Mr. Carmichael on the subject. Our best newspapers are sent you from my office, with scrupulous exactness, by every vessel sailing to Havre, or any other convenient port of France. On these I rely for giving you information of all the facts possessed by the public; and as to those not possessed by them, I think there has not been a single instance of my leaving you uninformed of any of them which related to the matters under your charge.—In Freneau’s paper of the 21st. inst. you will see a small essay on population and emigration, which I think it would be well if the newswriters of Paris would translate and insert in their papers. The sentiments are too just not to make impression.
Some proceedings of the assembly of St. Domingo have lately taken place, which it is necessary for me to state to you exactly that you may be able to do the same to M. de Montmorin. When the insurrection of their Negroes assumed a very threatening appearance the assembly sent a deputy here to ask assistance of military stores and provisions. He addressed himself to M. de Ternant, who (the President being then in Virginia, as I was also) applied to the Secretaries of the Treasury and at war. They furnished 1000. stand of arms, other military stores, and placed 40,000. dollars in the Treasury subject to the order of M. de Ternant, to be laid out in  provisions, or otherwise, as he should think best. He sent the arms and other military stores; but the want of provisions did not seem so instantaneous, as to render it necessary, in his opinion, to send any at that time. Before the vessel arrived in St. Domingo, the assembly, further urged by the appearance of danger, sent two deputies more, with larger demands; viz 8000. fusils and bayonets, 2000 mousquetons, 3000 pistols, 3000 sabres, 24000 barrels of flour, 400,000₶ worth of Indian meal, rice, peas and hay, and a large quantity of plank, &c. to repair the buildings destroyed. They applied to M. de Ternant, and then, with his consent, to me; he and I having previously had a conversation on the subject. They proposed to me 1. that we should supply those wants from the money we owed France: or 2. for bills of exchange which they were authorised to draw on a particular fund in France: or 3. that we would guarantee their bills, in which case they could dispose of them to merchants, and buy the necessaries themselves. I convinced them the two latter alternatives were beyond the powers of the Executive, and the 1st. could only be done with the consent of the Minister of France. In the course of our conversation I expressed to them our sincere attachment to France and all it’s dominions, and most especially to them who were our neighbors, and whose interests had some common points of union with ours, in matters of commerce: that we wished therefore to render them every service they needed; but that we could not do it in any way disagreeable to France: that they must be sensible that M. de Ternant might apprehend that jealousy would be excited by their addressing themselves directly to foreign powers, and therefore that a concert with him in their applications to us was essential. The subject of independence and their views towards it having been stated in the public papers, this led our conversation to it; and I must say they appeared as far from these views as any persons on earth. I expressed to them freely my opinion that such an object was neither desireable on their part nor attainable: that as to ourselves there was one case which would be peculiarly alarming to us, to wit, were there a danger of their falling under any other power: that we conceived it to be strongly our interests that they should retain their connection with the mother country: that we had a common interest with them in furnishing them the necessaries of life in exchange for sugar and coffee for our own consumption, but that I thought we might rely on the justice of the mother country towards them, for their obtaining this privilege: and on the whole let them see that nothing was to be done but with the consent of the minister of France. I am convinced myself  that their views and their application to us are perfectly innocent; however M. de Ternant, and still more M. de la Forest are jealous. The deputies on the other hand think that M. de Ternant is not sensible enough of their wants. They delivered me sealed letters to the President, and to Congress. That to the President contained only a picture of their distresses and application for relief. That to Congress I know no otherwise than thro’ the public papers. The Senate read it and sent it to the Representatives, who read it and have taken no other notice of it. The line of conduct I pursue is to persuade these gentlemen to be contented with such moderate supplies from time to time as will keep them from real distress, and to wait with patience for what would be a surplus till M. de Ternant can receive instructions from France which he has reason to expect within a few weeks: and I encourage the latter gentleman even to go beyond their absolute wants of the moment, so far as to keep them in good humour. He is accordingly proposing to lay out 10,000 dollars for them for the present. It would be ridiculous in the present case to talk about forms. There are situations when form must be dispensed with. A man attacked by assassins will call for help to those nearest him, and will not think himself bound to silence till a magistrate may come to his aid. It would be unwise in the highest degree that the colonists should be disgusted with either France or us: for it might then be made to depend on the moderation of another power whether what appears a chimaera might not become a reality. I have thought it necessary to go thus fully into this transaction, and particularly as to the sentiments I have expressed to them, that you may be enabled to place our proceedings in their true light.
Our Indian expeditions have proved succesful. As yet however they have not led to peace.—Mr. Hammond has lately arrived here as Minister Plenipotentiary from the court of London, and we propose to name one to that court in return.—Congress will probably establish the ratio of representation by a bill now before them at one representative for every 30,000 inhabitants. Besides the newspapers as usual, you will recieve herewith the Census lately taken by towns and counties as well as by states.—I am with great & sincere esteem, Dear Sir Your most obedient & most humble servt.,

Th: Jefferson

